Citation Nr: 0422740	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  00-18 564	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for status post 
bilobectomy of the right lower and middle lobes for known 
carcinoid, status post thoracotomy, residuals of pneumonia, 
pleurisy, chronic obstructive pulmonary disease (COPD), right 
bronchial polyp, pulmonary embolus, and bilateral basilar 
atelectatic or fibrotic strands (claimed as breathing 
problems) due to exposure to carbon tetrachloride and carbon 
chlorobromomethane.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for cysts of the left 
lobe of the liver due to exposure to carbon tetrachloride and 
carbon chlorobromomethane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to January 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and Columbia, South Carolina.  The veteran's case was 
remanded for additional development in June 2003.  It is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have current low back disability due 
to injury in service.  

2.  The veteran's cysts of the left lobe of the liver are not 
attributable to in-service exposure to carbon tetrachloride 
or carbon chlorobromomethane.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran does not have left lobe cysts of the liver 
that are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1957 to January 
1962.  The veteran's DD 214 for his first period of service 
is not of record; however, the DD 214 for his second period 
of service reflects that the veteran's military specialty for 
that period of service was as a fire protection specialist.

As noted in the June 2003 remand, the veteran's service 
medical records (SMRs) are missing according to information 
provided by the National Personnel Records Center (NPRC).  It 
appears that the SMRs may have been destroyed in a 1973 fire 
at the NPRC.  The veteran was given additional opportunity to 
supplement his claim with other sources of evidence 
subsequent to the June 2003 remand.

The NPRC provided a copy of morning reports dated November 9, 
and November 16, 1960.  The November 9th morning report shows 
that the veteran was hospitalized as of October 23, 1960.  
The November 16th morning report listed the veteran as 
returned to duty as of November 12, 1960.

The NPRC also provided records pertaining to the veteran's 
period of hospitalization in October and November 1960.  The 
narrative summary for that period listed the veteran as a 
fireman who was admitted with a complaint of back pain for 
six days prior to admission.  The pain was low in the back 
and radiated down the left leg.  The pain was aggravated by 
all motion and by coughing.  There was no prior history of 
back pain.  The initial assessment was that the veteran had 
an acutely herniated nucleus pulposus at L-5.  He was 
afforded several modalities of treatment to include traction.  
He eventually improved.  An orthopedic consultation on the 
eighteenth day of hospitalization determined that the 
veteran's sequelae were factitious at that point.  The 
veteran walked well thereafter and was discharged two days 
later.  There were no x-ray findings regarding the lumbar 
spine associated with that period of hospitalization.  There 
were no liver complaints or problems noted at the time.  The 
final diagnosis was herniation of nucleus pulposus, L4, L-5, 
cause unknown.  

The veteran submitted his original claim for disability 
compensation benefits in September 1998.  At that time he was 
seeking service connection for a respiratory condition as due 
to exposure to carbon tetrachloride and carbon chlorobromo-
methane.  He said he was exposed to those chemicals in his 
duties as a firefighter

Private medical records associated with the claims file 
consist of treatment records from D. Snyder, M.D. for the 
period from July 1969 to October 1998, records from R. Cox, 
D.C., for treatment provided in 1988, records from the 
Cleveland Clinic and T. T. Kirby, M.D., for the period 
October 1996 to November 1997, and records from Coastal 
Urology for the period from November 2000 to December 2002.

The records from Dr. Snyder show that the veteran was treated 
for a number of complaints over the years.  The records do 
not show any complaints or treatment for a back problem.  The 
records do show that the veteran had a computed tomograph 
(CT) scan of the abdomen in mid-February of 1998.  The 
results of the CT scan noted a questionable lesion in the 
liver and an ultrasound study was recommended.  An ultrasound 
study, conducted later in February 1998, was showed two cysts 
on the left lobe of the liver.  There is no indication of any 
follow-up studies, treatment or evaluation of the cysts in 
Dr. Snyder's records.

The records from Dr. Cox relate to chiropractic treatment 
provided to the veteran in 1988.  The veteran was treated for 
pain in the lower part of his back on the left side.  The 
veteran underwent several treatments.  There is no 
documentation in the records that the veteran's back pain was 
related to any incident of service.

The records from the Cleveland Clinic relate to evaluation 
and treatment for a known carcinoid.  The veteran underwent a 
bilobectomy of the right lower and middle lobe of the right 
lung.  

The records from Coastal Urology show treatment for acute 
prostatitis, cystitis and benign prostatic hypertrophy at 
various times.  There is no report of any back complaints and 
no findings of any type of liver disorder.  There is one set 
of laboratory values from November 2000, which show an 
elevated creatinine level.  There were no further elevated 
values reported.

The veteran testified at a Travel Board hearing in January 
2003.  The veteran submitted two photographs as evidence at 
the hearing.  One photograph showed a number of military 
personnel at a fire demonstration.  They were dressed in what 
might be characterized as regular military fatigues.  The 
veteran said he was one of the individuals.  The second 
photograph showed several trucks at the scene of a large 
fire.  Two individuals were dressed in fire suits.  The 
veteran said that he was one of the two individuals.  The 
veteran acknowledged notice that his SMRs were likely 
destroyed in a fire at the NPRC.  However, he noted that 
there were SMRs that documented his treatment for a herniated 
nucleus pulposus in 1960.  The veteran testified that he 
thought he was hospitalized for nearly two months for his 
back problem in service.  In regard to current symptoms, the 
veteran said that his back bothered him every winter as long 
as it was cold.  He had a belt that he would wear and also 
used a vibrating belt.  He also took aspirin for his pain but 
did not seek any treatment.  He described how he had delayed 
getting treatment for a kidney infection because he was 
unable to discern a difference between his ordinary back pain 
and the pain caused from the infected kidney.  The veteran 
also testified that his duties as a fireman exposed him to 
carbon tetrachloride and carbon chlorobromomethane.  The 
veteran provided further testimony about pulmonary symptoms 
that he felt were related to his exposure to the chemicals in 
service.  He did not testify regarding any problems with his 
liver.

Subsequent to the hearing the veteran submitted a number of 
chemical information sheets and other literature regarding 
the chemical properties for carbon tetrachloride.  The 
information listed the possible side effects that could 
develop as a result of exposure.  The veteran did not provide 
any evidence from a medical professional that said that the 
veteran's exposure to the chemicals had resulted in any 
current disability.

The veteran also submitted lay statements from several 
service comrades who were stationed with him at a base in 
Britain when the veteran served as a fireman.  The statements 
all support the veteran's contention that he was exposed to 
chemicals as part of his duties as a fireman.  None of the 
comrades said that they had developed any type of disorder as 
result of their exposure to the chemicals.  Moreover, none of 
the comrades was able to comment on the issue of whether the 
veteran had a liver disorder that was directly related to his 
exposure to chemicals in service.  

The veteran's case was remanded in June 2003 to provide for 
additional development of the veteran's claim for service 
connection for residuals of a low back injury.  The remand 
also referred the issue of service connection for the cysts 
on the liver to the RO.

The RO wrote to the veteran regarding his back claim in June 
2003.  He was provided notice of what evidence was needed to 
substantiate his claim.  He was asked to identify any sources 
of treatment such that the records could be obtained.  He was 
asked to send any information he had to the RO.  The veteran 
was informed of the evidence of record.  Further, he was 
informed of what actions the RO was going to take in 
obtaining evidence on his behalf.  

The veteran was provided a letter from the RO in July 2003 
that provided similar notice in regard to the liver issue.

The veteran was afforded a VA orthopedic examination in July 
2003.  The examiner noted that the veteran reported 
experiencing pain in his back every winter.  There was no 
radiation, numbness or weakness associated with the pain.  
The examiner also noted the veteran's SMR entries related to 
treatment for a back problem in service.  The examiner noted 
that the diagnosis of herniated nucleus pulposus was made on 
the basis of a clinical observation as no x-rays were taken 
at the time.  He noted that there was nothing significant in 
the veteran's medical records regarding his back.  On 
physical examination the veteran had a normal curvature of 
the lumbosacral spine.  There was no tenderness or spasm.  
The veteran had left and right lateral bending from 0 to 35 
degrees, extension from 0 to 25 degrees, and forward flexion 
from 0 to 90 degrees.  There was no diminution with 
repetitive testing.  Straight leg testing was negative.  
Reflexes were described as 2+ and there was normal sensation 
throughout the lower extremities and 5/5 motor strength.  

The examiner provided an impression that the veteran was 
diagnosed with a herniated nucleus pulposus some 43 years 
earlier.  The diagnosis was made clinically and the veteran 
reported pain in the back during the winter since that time.  
The examiner said that, if in fact the veteran had a 
herniated nucleus pulposus, it was as likely as not to have 
been related to the one sustained in service.  X-rays of the 
lumbosacral spine were interpreted to show mild disc space 
narrowing at the T12-L1 area; otherwise, there was an 
unremarkable appearance to the lumbar spine.  In an addendum 
to the examination report the examiner noted that he had 
reviewed the x-rays.

The veteran was afforded a VA pulmonary examination in July 
2003.  The veteran recounted his exposure to chemicals in 
service as a result of his fireman duties.  There were no 
complaints or findings relating to the veteran's back or 
liver in the examination report.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

In regard to the veteran's back the Board notes that he was 
treated for a clinically diagnosed herniated nucleus pulposus 
in 1960; however, the herniation was never confirmed by 
radiologic evidence.  The post-service medical records do not 
show any complaints or treatment for any type of back-related 
complaint other than the several chiropractic treatments 
received by the veteran in 1988.  In fact, there is no 
evidence of a current herniated nucleus pulposus.

The results of the July 2003 examination show that there is 
no evidence of any current impairment of function on clinical 
evaluation.  The range of motion exhibited by the veteran was 
nearly a full range of motion in all planes measured 
according to regulations published in August 2003 for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003) (Plate V).  (The Board cites to 
the regulations for the purpose of showing what is considered 
a normal range of motion.)  In addition, the examiner found 
no evidence of spasm, tenderness, numbness or weakness.  
Reflexes were 2+, strength was 5/5.  X-rays were negative for 
any abnormality of the lumbosacral spine, except for mild 
narrowing at T12-L1.  There was no evidence of a problem at 
L4 or L5, the location identified in service as the source of 
the veteran's pain.  

The veteran has said that he experiences low back pain in the 
winter in the cold.  He has not sought treatment for the pain 
and self-medicates with aspirin and the wearing of a belt.  
There is no objective evidence of record to demonstrate any 
connection between the veteran's current complaints of pain 
in the winter when it is cold and his treatment for a 
clinically diagnosed herniated nucleus pulposus in 1960.  
Moreover, what is significant about the evidence is that the 
only current problem as shown on x-ray is not at the location 
that the veteran had pain in service.  Indeed, the VA 
examiner said that there was as likely as not a relationship 
to service, but only if the veteran was currently shown to 
have a herniated nucleus pulposus.  As noted above, he has 
not been shown to have this problem currently.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, particularly in light of the 
absence of current disability traceable to military service.

As to the veteran's claim for a liver disability as a result 
of his exposure to chemicals in service, CT scan results show 
suspected cysts and ultrasound test results later confirmed 
the presence of two cysts on the left lobe of the liver.  
Nevertheless, there is no evidence that the cysts are the 
result of any exposure to chemicals during service.  The 
veteran has supplied information regarding the toxicity of 
the chemicals, but there is no evidence suggesting that any 
exposure to chemicals in service caused the development of 
the cysts.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his back pain that he 
believes is related to an event that occurred in 1960 and 
that his liver cysts represent a disability that is due to 
exposure to chemicals during service.  However, where, as 
here, a medical opinion is required to diagnose the condition 
and to provide a nexus to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In a case 
such as this, where the determinative issue involves a 
question of medical causation, competent medical evidence 
that provides a diagnosis and relates it to service is 
required.  Absent such evidence, the Board finds that the 
preponderance of the evidence against the claim of service 
connection.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of a low back injury or for 
cysts on the left lobe of the liver.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in June 2003 and provided the 
required VCAA notice in regard to the issue of service 
connection for residuals of a low back injury.  The RO 
provided a similar notice for the liver issue in July 2003.  
The detail of the notices is noted above.  The veteran 
submitted additional argument and evidence in response to the 
letters.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  As 
noted above, the veteran has not received any treatment for 
his low back.  He has not identified any additional source of 
information or evidence that could be obtained to support his 
claim for his liver disability.  He was afforded a VA 
orthopedic examination in the development of his claim.  He 
submitted records from his several healthcare providers, 
statements from service comrades, and information regarding 
the toxicity of the chemicals to which he says he was 
exposed.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence that would be helpful to the veteran's case; he has 
made no proffer of such evidence.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinion on the question of service 
connection for liver disability, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, the veteran has cysts, but there is no 
indication, except by way of unsupported allegation, that 
they may be associated with military service.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  
§ 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for residuals of a low back 
injury denied.

Entitlement to service connection for cysts of the left lobe 
of the liver due to exposure to carbon tetrachloride and 
carbon chlorobromomethane is denied.


REMAND

The veteran's claim for entitlement to service connection for 
status post bilobectomy of the right lower and middle lobes 
for known carcinoid, status post thoracotomy, residuals of 
pneumonia, pleurisy, chronic obstructive pulmonary disease 
(COPD), right bronchial polyp, pulmonary embolus, and 
bilateral basilar atelectatic or fibrotic strands (claimed as 
breathing problems) due to exposure to carbon tetrachloride 
and carbon chlorobromomethane was remanded for additional 
development in June 2003.  

As part of the directed development, the veteran was to 
receive a VA respiratory examination and the examiner was to 
provide an opinion in regard to the veteran's assertion of 
service connection.  Specifically, the examiner was requested 
to identify any current respiratory disorder(s) that may be 
present.  Further, the examiner was requested to provide an 
opinion as to whether it was at least as likely as not that 
any current respiratory disorder was due to the veteran's 
exposure to carbon tetrachloride, carbon chlorobromomethane, 
or asbestos in service.  The examiner was asked to provide a 
complete rationale for all conclusions reached.

The veteran was afforded an examination in July 2003.  
Unfortunately, the resulting examination report is inadequate 
to allow for appellate review of the veteran's pending claim.

The examiner said that the veteran had a variety of pulmonary 
problems, none that was classic for long-term sequelae of 
exposure to the chemicals alleged by the veteran.  The 
examiner said that chlorobromomethane was a pulmonary 
irritant but effects of the irritant were generally seen 
early on, not delayed as in the veteran's case.  The examiner 
further stated that, because there were no records for the 
veteran's period of service and because there was no way of 
identifying the level of exposure to the chemicals during 
service, "there is certainly a possibility that some of the 
irritant effect on his lungs, which have led to some of his 
problems, may in fact have been secondary to the chemical 
exposures."  The examiner did state that it was unlikely 
that the veteran's carcinoid tumor of 1996 would fall into 
that category.

As noted by the examiner, the veteran has a "variety" of 
pulmonary problems.  Unfortunately, the examiner did not 
identify those pulmonary problems, as requested in the 
remand.  Further, the examiner said that the veteran's 
chemical exposure during service may have lead to some of his 
pulmonary problems.  The examiner failed to specify which of 
his various pulmonary problems might be related to the 
veteran's chemical exposure.  The findings of the examiner 
are not responsive to the Board's remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The veteran's representative submitted evidence that the 
veteran was in receipt of SSA disability benefits based on a 
determination of being totally disabled in 1996.  The veteran 
underwent surgery on his right lung in November 1996.  It 
would appear that the SSA disability determination is likely 
related to the veteran's surgery and subsequent medical 
status.  Thus the records may be relevant in evaluating the 
veteran's pending claim and should be obtained.

In addition, the veteran was awarded disability pension 
benefits through his union in 1997.  The veteran should be 
contacted and requested to provide evidence related to the 
determination to award him such benefits, to include any 
medical records considered in making the determination.  

Finally, the veteran gave a history of asbestos exposure 
related to his postservice work as an electrician as noted in 
treatment records from the Cleveland Clinic.  The veteran 
said the exposure was from working in a power house and wire 
insulation.  He did not give any history of chemical exposure 
in service.  Further, the veteran submitted the results of an 
October 1998 chest x-ray that was interpreted by R. B. 
Levine, M.D., that same month.  Dr. Levine said that the x-
ray showed evidence of old scarring of the right hemothorax.  
There was no evidence of previous asbestos exposure or 
asbestos-related pleural or parenchymal disease.  

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The RO 
should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.  

2.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

3.  The veteran should be requested 
to provide, or authorize the RO to 
obtain, records regarding his union 
disability pension benefits.  

4.  The veteran should be scheduled 
for a respiratory examination.  The 
claims file must be made available 
for review by the examiner prior to 
the examination.  All indicated 
tests and studies, to include x-rays 
and other diagnostic procedures 
deemed necessary, should be 
conducted.  The examiner should 
review the results of any testing 
prior to completion of the report.

The examiner is requested to 
specifically identify any current 
respiratory disorder(s) that may be 
present.  Further, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that each current respiratory 
disorder is due to the veteran's 
exposure to carbon tetrachloride, 
carbon chlorobromomethane, or 
asbestos in service.  The examiner 
should provide a complete rationale 
for all conclusions reached.

5.  After the above development, the 
RO should review the claims file and 
ensure that all of the foregoing 
development actions have been 
conducted.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  If the 
medical opinion evidence does not 
respond to the questions set forth 
above, the report must be returned 
to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (2003); 
Stegall, supra.

6.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
obtain additional evidence and ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO; however, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



